DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2009/0171217 A1) in view of Thornton (US 2011/0306865 A1),further in view of Corl (US 2014/0180128 A1), further in view of Mougenot (US 2013/0338485 A1), further in view of Littrup (US 2013/0303895 A1).
Regarding claim 1, Kim ‘217 teaches a device for volumetric ultrasound imaging comprising an array of stationary transducer elements configured in the shape of a hemisphere to form a cup-shaped volumetric imaging region within the cavity of the hemisphere (Fig. 1-2, Abstract and Para. 14). Kim does not teach the array 
Thornton ‘865 teaches a hemispherical transducer array encasement to send and receive ultrasound within the hemisphere (eg. Para. 40, 64, Fig. 1-3).
Corl ‘128 teaches a pseudorandom arrangement of a bowl shaped array of ultrasound transducers (eg. Fig. 6C. Para. 52-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Kim to measure a tissue within the hemisphere to improve on low volume imaging (eg. Thornton Para. 9-10). Further modifying the array to have pseudorandom patterns and shapes as taught by Corl will improve fill efficiency of the xy plane and greater flexibility, etc.).
Mougenot uses a stationary bed for ultrasound transducers (eg. Fig. 4, ultrasound system 404). 
It would have been obvious to have modified the transducers of the combined invention of Kim, Thornton, Corl, Mougenot, and Littrup to be affixed to a stationary device as taught by Mougenot to provide a more robust and structurally secured ultrasound system for higher intensity ultrasounds.
Littrup discloses an ultrasound system with parallel graphic processing units and computer processing units for image construction of a volume of tissue (eg. Para. 26, channels to multiple processing units can be considered to be nodes).
It would have been obvious to one of ordinary skill to have combined the invention of the cited references with the parallel processors for more rapid data transfer and image reconstruction (eg. Para. 26).
Regarding claim 2, the combined invention of Kim, Thornton, Corl, Mougenot, and Littrup discloses triangular planar facets on the transducers (eg. Corl, Para. 52-53, nonlimited to different shapes).
Regarding claim 3, the combined invention of Kim, Thornton, Corl, Mougenot, and Littrup discloses isosceles and equilateral triangles (eg. Corl, Para. 52-53, nonlimited different shapes, similar concept to having both circles and elliptical shapes for transducers).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2009/0171217 A1) in view of Thornton (US 2011/0306865 A1), further in view of Corl (US 2014/0180128 A1), further in view of Mougenot (US 2013.0338485 A1), further in view of Littrup (US 2013/0303895 A1), further in view of Powers (US 2002/0045830 A1).
Regarding claim 6, the combined invention of Kim, Thornton, Corl, Mougenot, and Littrup discloses the invention of claim 1, but does not disclose a divergent lens. 
Powers teaches an ultrasound diagnostic transducer with a divergent lens (Para. 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the transducer disclosed by Kim, Thornton, Corl, Mougenot, and Littrup with the divergent lens of powers to form a planar ultrasonic projection image of a volumetric region by creating elevationally divergent beams (Powers, Para. 42). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2009/0171217 A1) in view of Thornton (US 2011/0306865 A1), further in view of Corl (US 2014/0180128 A1), further in view of Mougenot (US 2013.0338485 A1), further in view of Littrup (US 2013/0303895 A1), further in view of Wegener (US 2010/0305449 A1).
Regarding claim 7, the combined invention of Kim, Thornton, Corl, Mougenot, and Littrup disclose the system of claim 1, but does not disclose the pulse-echo response is obtained from piezoelectric element pairs by decoding responses from encoded transmissions that result from simultaneous transmissions from a plurality of piezoelectric elements, and further including specialized timing circuitry that insures the obtained responses to encoded transmissions can be accurately co-registered.
Wegener teaches using transmitted echoes and convert them into digital signals associated with sampling time windows (Para. 54 and 64 clock) and encoding the transmissions for compression (Para. 9).
It would have been obvious to one of ordinary skill in the art to have combined the invention of Kim, Thornton, Corl, Mougenot, and Littrup with the encodings and clock as taught by Wegener to compress the data and improve the image data processing efficiency and battery life of the device (Para. 4-6).

Claims 11-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2009/0171217 A1) in view of Thornton (US 2011/0306865 A1), further in view of Corl (US 2014/0180128 A1), further in view of Mougenot (US 2013.0338485 A1), further in view of Littrup (US 2013/0303895 A1), further in view of Eeratta (US 2010/0185017 A1).
Regarding claim 11, Kim, Thornton, Corl, and Mougenot discloses a system for volumetric ultrasound imaging (Fig. 1-2), comprising an array of planar faceted ultrasound transducer subarrays (Kim, Fig. 3, 302 and 304) substantially configured in the shape of a hemisphere to form a cup-shaped volumetric imaging region within the cavity of the hemisphere (Kim, Fig 1-3); a plurality of data-acquisition assemblies connected to the transducer subarrays (Kim, Fig. 4, 420 reception unit Para. 17), and planar faceted ultrasound transducer subarrays being configured to transmit ultrasound signals and receive ultrasound signals from a scattering object within the hemisphere pseudorandomly arranged (eg. Thornton, Fig. 1-3, Para. 40 and 64) and (Corl, eg. Fig. 6C Para. 52-53) but does not disclose a network of processors connected to data acquisition assemblies, wherein the ultrasound transducer subarrays configured to generate and receive ultrasound signals within the imaging region, the data-acquisition assemblies are configured to collect ultrasound signals received from the transducer subarrays and transmit image data to the network of processors and network of processors is configured to perform parallel construction of a volumetric image of an object within the imaging region based on the image data received from the data acquisition assemblies.
Eeratta teaches ultrasound image processing (Para. 13, Fig. 1) that involves the use of multiple processing units/nodes that are loaded simultaneously to construct the image (Fig. 1, Para. 6, 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor (Fig. 4, 430 processing unit) disclosed by Kim, Thornton, Corl, Mougenot, and Littrup with the image processing as taught by Eeratta to achieve higher performance and lower execution times for medical image processing (Eeratta, Para. 6).
Littrup discloses an ultrasound system with parallel graphic processing units and computer processing units for image construction of a volume of tissue (eg. Para. 26, channels to multiple processing units can be considered to be nodes, cabling structure would be the wiring between the channels, GPUs, CPUs, etc.).
It would have been obvious to one of ordinary skill to have combined the invention of the cited references with the parallel processors for more rapid data transfer and image reconstruction (eg. Para. 26).
Regarding claim 12, the combined invention of Kim, Thornton, Corl, Mougenot, Littrup, and Eeratta discloses the number of data acquisition assemblies is equal to the number of transducer subarrays and that each data acquisition assembly is dedicated to an individual transducer subarray (eg. Thornton, Para. 77, each acoustic receiver has its own acquisition channel). 
Regarding claim 13, the combined invention of Kim, Thornton, Corl, Mougenot, Littrup, and Eeratta discloses triangular planar facets on the transducers (eg. Corl, Para. 52-53, nonlimited to different shapes).
Regarding claim 14, the combined invention of Kim, Thornton, Corl, Mougenot, Littrup, and Eeratta discloses isosceles and equilateral triangles (eg. Corl, Para. 52-53, nonlimited different shapes, similar concept to having both circles and elliptical shapes for transducers).
Regarding claim 17, the combined invention of Kim, Thornton, Corl, Mougenot, Littrup, and Eeratta discloses the network of processors comprises a plurality of nodes and each node comprises at least one GPU (Eeratta, Para. 6)
Regarding claim 19, the combined invention of Kim, Thornton, Corl, Mougenot, Littrup, and Eeratta discloses each node configured to work in parallel with other nodes (Eeratta, Para. 6-7).

Claims 20-21, 23, 31-32, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hynynen (US 2016/0106395 A1), further in view of Johnson (US 2007/0282200 A1), further in view of Oyama (US 2014/0187903 A1).

Regarding claim 20, Hynynen discloses reconstructing a volumetric ultrasound image (eg. Para. 27, image of a volume of interest), providing a plurality of ultrasound transducer elements in a hemispheric array around a hemispheric region (eg. Fig. 2-3A, Para. 24), providing a parallel processing system in communication with the ultrasound transducer elements (eg. Para. 44, real-time), taking the measured ultrasound data of a scattering object and transmitting the measured data to the parallel processing system (eg. Para. 16-19, ultrasound scanning), in the parallel system forming an initial estimate of a medium variation for each of a plurality of overlapping subvolumes in the scattering object to form an estimated object (eg. Para. 19, obtains prior reference scan data with microbubbles used to scatter), forming an initial 3 dimensional image of the scattering object (eg. Para. 20, initial uncorrected images constructed), but does not disclose calculating the residual scattering by using a difference between a response calculated for the object and a measured response (eg. Closest in prior art is Para. 19-26, subtracting the reference values from the measured values to create a corrected image), correcting distortion in initial 3D image due to variations in focal strength, and extrapolating the difference between a scattering response calculated for the estimated object and the measured object to estimate scattering measurements of an antipodal hemisphere (eg. Para. 19-26).
Johnson discloses computing residual scatter from measuring scatter values using a difference operation (eg. Para. 210, 494, and 498).
Oyama teaches various types of correction processing such as brightness correction, distortion correction, cutout of focus region and the like (eg. Para. 78).
It would have been obvious to one of ordinary skill to have combined the invention of Hynynen with the residual scatter of Johnson and distortion correction taught by Oyama to further enhance the quality of images for more accurate diagnoses. 
Regarding claim 21, the combined invention of Hynynen, Johnson, and Oyama discloses reconstructions of volumes using inverse scattering model (eg. Johnson, Para. 33).
Regarding claim 23, the combined invention of Hynynen, Johnson, and Oyama discloses reconstruction from a subset of the measured data (eg. Hynynen, Para. 18, the scan can do any subset of focal points). 
Regarding claim 31, the combined invention of Hynynen, Johnson, and Oyama discloses the subvolumes are tetrahedral (eg. Para. 18, the examiner considers this a design choice to pick any shape of volume of interest).
Regarding claim 32, the combined invention of Hynynen, Johnson, and Oyama discloses the medium variation of subvolume is calculated independently and processed substantially simultaneously (eg. Para. 16-19, Fig. 1, scanning through partial volumes separately, and in realtime Para. 44) 
Regarding claim 44, the combined invention of Hynynen, Johnson, and Oyama discloses a time gate applied to measured signals prior to reconstruction to isolate the measured signals from different subvolumes (eg. Hynynen, Para. 17, repeated steps for different focal regions). The Examiner interprets the time gates as sample rates or sample slices, which are well known in the art.

Claim 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hynynen (US 2016/0106395 A1), further in view of Johnson (US 2007/0282200 A1), further in view of Oyama (US 2014/0187903 A1), further in view of Namati (US 2014/0309527 A1).
Regarding claim 34, the combined invention of Hynynen, Johnson, and Oyama discloses the invention of claim 32, but does not disclose an array of medium variations variation values corresponding to the overlapping subvolumes is rotated during reconstruction to express the medium variations in a common coordinate system.
Namati discloses geometric transformation models to data sets. (eg. Para. 17).
It would have been obvious to combine the invention of Hynynen, Johnson, and Oyama with the geometric transformation of Namati to optimize closeness of feature positions and minimize outliers, etc. 
Regarding claim 35, the combined invention of Hynynen, Johnson, Oyama and Namati discloses the medium variation array is rotated to align an axis of medium variation array with an axis of a portion of the portion of transducer elements (eg. Para. 17).
Regarding claim 36, the combined invention of Hynynen, Johnson, Oyama, and Namati discloses rotation of the medium variation array is factored into skew operations (eg. Para. 104, offset and scaling between multiple datasets to calibrate targets).

Claims 37 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hynynen (US 2016/0106395 A1), further in view of Johnson (US 2007/0282200 A1), further in view of Oyama (US 2014/0187903 A1), further in view of Namati (US 2014/0309527 A1), further in view of Angelsen (US 2010/0036244 A1), further in view of Hu (US 2013/0172752 A1).
Regarding claim 37, the combined invention of Hynynen, Johnson, Oyama, and Namati discloses the invention of claim 34, but does not disclose calculating the inverse 2D FFT of special frequency integrals of medium variation values at the vertices of 2D spatial grids that span the surface of each transducer element and interpolating actual scattering measurements at the locations of the transducer elements.
Angelsen discloses the FFT of scattering to give models of linearly and nonlinearly scattered components among other parameters (eg. Para. 157-158).
It would have been obvious to combine the invention of Hynynen, Johnson, Oyama, and Namati with the FFT of Angelsen to provide more measurements for the different components of the scatter noises and classify different types of disturbances (eg. Para. 171-176).
Hu teaches using a 2D FFT and sampling interpolation (eg. Para. 45-47) and compounding scatter sub-images (eg. Para. 54). 
It would have been obvious to combine the combined invention with the 2D FFT and interpolating scatter points to filter and intensify to create a main image mainlobe, thus resulting in a clearer image (eg. Hu, Para. 54).
Regarding claim 41, the combined invention of Hynynen, Johnson, Oyama, Namati, Angelsen, and Hu discloses reconstruction of an image based on the subset of measured data (eg. Para. 298, linearly and nonlinearly scattered signals)
Regarding claim 42, the combined invention of Hynynen, Johnson, Oyama, Namati, Angelsen, and Hu discloses refined images of the scattering object are reconstructed from estimated object, initial 3D image of scattering object, and a volumetric image of the scattering object is reconstructed from one or more refined images (eg. Hynynen, Para. 16-19, reconstructed and corrected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792